Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 27, 2011 (People v Nedd, 90 AD3d 1076 [2011]), affirming a judgment of the Supreme Court, Kings County, rendered March 10, 2009.
Ordered that the application is denied.
*732The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Skelos, J.E, Dillon, Chambers and Miller, JJ., concur.